Cee ew ey ee IF

Southern District
Federal Defenders 52 Duane Street-10th Floer, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

Southern Distrtet af New York
Jennifer L. Brown
Atormey-ineCharge

David E. Patron
Executive Director

February 11, 2020
By ECF

Honorable Paul A. Crotty 7 / pf] tere
United States District Judge

Southern District of New York .
500 Pearl Street, Room 1350 The orl, unfl Be Ad fms 4

New York, New York 10007 (Vb kL, ozo ab ie aA

Re: United States v. Gregory Smith, 16 Cr. 646 (PAC) Joy MLE

Dear Judge Crotty: iut Ack,
Bor

I write with the consent of the Government and Probation Office to request an adjournment of
the February 13 VOSR conference for approximately 30 days. The reason for this request is that
Mr. Smith’s state case, on which he appeared today, and which concerns the same conduct
underlying the specifications against him in federal court, has not yet resolved. Because the
resolution of the state case will likely impact the resolution of the VOSR proceedings, the parties
believe an adjournment to continue to track the state case is appropriate.

Respectfully submitted,

/s/ Jonathan Marvinny
Jonathan Marvinny

Assistant Federal Defender
212.417.8792
jonathan marvinny@fd.org

ce: Thomas McKay, Esq. (by ECF)
Joseph J. Lombardo, U.S. Probation (by email)

 
